— Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J.), rendered December 21, 1989, convicting defendant, after a nonjury trial, of burglary in the third degree, attempted assault in the third degree, and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 214 to 4!4> years, 90 days, and 1 year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Thompson, 72 NY2d 410, 413), we find that it was legally sufficient to support an inference beyond a reasonable doubt that defendant entered the complainant’s garage intending to commit a crime (People v Mackey, 49 NY2d 274, 280). Without any objective indications that the garage was open to public or that he was otherwise authorized to enter it, defendant admitted to entering the garage, taking tools that did not belong to him, and holding a stick as a weapon upon exiting the premises.
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Kassal, JJ.